IN THE SUPREME COURT OF THE STATE OF DELAWARE

IDT CORPORATION, HOWARD,                      §
JONAS, and THE PATRICK HENRY                  §
TRUST,                                        §
                                              §
       Defendants Below,                      §      No. 388, 2018
       Appellants,                            §
                                              §      Court Below: Court of Chancery
       v.                                     §      of the State of Delaware
                                              §
JDS1, LLC and THE ARBITRAGE                   §      C.A. No. 2017-0486-SG
FUND,                                         §
                                              §
       Plaintiffs Below,                      §
       Appellees.                             §

                                Submitted: February 20, 2019
                                Decided:   February 22, 2019

Before STRINE, Chief Justice; VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices; constituting the Court en Banc.

                                        ORDER

       This 22nd day of February 2019, we affirm the judgment of the Court of

Chancery on the basis of its opinion dated June 25, 2018.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                                  BY THE COURT:
                                                  /s/ Leo E. Strine, Jr.
                                                  Chief Justice

1
 In re Straight Path Commc’ns Inc. Consol. Stockholder Litig., 2018 WL 3120804 (Del. Ch. June
25, 2018).